DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/231, 279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “circuitry communicatively coupleable to a power source, the circuitry housed by the second arm” renders claims 1-16 as broadened and obvious variants of claims 1-16 of copending Application No. 16/231, 279 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/231, 271 (reference the removal of the limitations “an electrically conductive path electrically connecting the radio and the core wire, the electrically conductive path passing through the first hinge, wherein the first hinge is electrically isolated from the electrically conductive path” renders claims 1-16 as broadened and obvious variants of claims 1-8 of copending Application No. 16/231, 271 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/231, 279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “circuitry communicatively coupleable to a power source, the circuitry housed by the second arm” renders claims 1-16 as broadened and obvious variants of claims 1-16 of copending Application No. 16/231, 279 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Yoshino (US 2007/0032130).
Regarding claim 1, Sugihara discloses, an apparatus (Figs. 1-7B, 15A-16 and 19), comprising: 
a front eyeglass frame (Paragraph 0112), including: a first rim (Paragraph 0112 and 20), a second rim (Paragraph 0112 and 30), and a bridge (Paragraph 0112) that physically couples the first rim and the second rim; 
a first arm (10, 12) coupled to the first rim and having a first temple portion (10)  including an anterior portion “SA1”, a posterior portion “SA2”, and a first hinge (“CF1” and “CP1”) between the anterior portion and the posterior portion of the first arm (Paragraph 0180); 
a second arm (20, 22) coupled to the second rim (Paragraph 0180 and see “CF2”, “CP2”); 
a radio (14, 20, 330) operable to at least one of receive or transmit wireless signals (Paragraphs 0114 and 0125); and
a core wire (“CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4” and “TP1-TP4”) housed in the first arm and that extends along at least a portion of the posterior portion of the first temple portion, the core wire is repeatedly plastically deformable (note; the Examiner interprets the core wire is repeatedly plastically deformable to provide a durable and robust wire that does not break easily) without breaking to retain at least the posterior portion in a shape (see “CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4”, “TP1-TP4” and associated text).

Yoshino teaches, from the same field of endeavor that in an apparatus the core wire (24 of Figs. 3-4) communicatively coupled to the radio as an antenna (Para. 0012, 24 of Fig. 3 and 24 and 60 of Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the core wire communicatively coupled to the radio as an antenna as taught by the apparatus Yoshino in the apparatus of Sugihara since Yoshino teaches it is known to include this feature in an apparatus for the purpose of providing an apparatus with enhanced noise suppression and signal transmission.
	Furthermore, the Examiner points out that the core wire is repeatedly plastically deformable to provide a durable and robust wire that does not break easily as evidenced by paragraph 0131 of Spero (US 2004/0105264) and paragraph 0383 of Brister et al. (US 2007/0027384).
Regarding claim 2, Sugihara in view of Yoshino discloses and teaches the claimed invention as set forth above, and Sugihara further discloses, the radio is operable to at least one of receive or transmit wireless signals at a first wavelength (14, 20, 330), and the core wire has a length that is at least approximately equal to a reciprocal of an integer of the wavelength (see “CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4”, “TP1-TP4” and associated text).
Regarding claims 3-4, Sugihara in view of Yoshino discloses and teaches the claimed invention except for the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters.  However, it would have been obvious to one of ordinary skill in the art before the effective filing 
Furthermore, the Examiner points out that it would have been obvious to one of ordinary skill in the art before the effective filing date to make the core wire has a length that is at least approximately equal to 1/4, 1/3, or 1/2 of the wavelength, and a length of the antenna is between 30 millimeters and 63 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 6-7, Sugihara in view of Yoshino discloses and teaches the claimed invention as set forth above, and Sugihara further discloses, a hinge (“CF1”, “CF2”, “CP1”, “CP2”) between the anterior portion and the posterior portion; and a printed circuit board in electrical communication with the core wire (Paragraph 0113 and see 14, 20, 330), and the core wire is electrically coupled to the hinge and extends from the hinge along at least the portion of the posterior portion of the first temple portion (see “CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4”, “TP1-TP4” and associated text).
Regarding claims 8-9, Sugihara in view of Yoshino discloses and teaches the claimed invention as set forth above, and Sugihara further discloses, an electrically conductive path (“LC1” and “LC2”) from the printed circuit board to the core wire passing through at least the portion of the posterior portion, a portion of the hinge, and a portion of the anterior portion of the first temple portion (see “CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4”, “TP1-TP4” and associated text), and the electrically conductive path includes: the printed circuit board (Paragraph 0113 and 
Regarding claims 10-11, Sugihara in view of Yoshino discloses and teaches the claimed invention as set forth above, and Sugihara further discloses the conduit is one of a coaxial cable (“LC1” and “LC2”) electrically coupled between the printed circuit board and the hinge and a shielded trace (“LB1”-“LB4”) carried by at least one layer of the printed circuit board, and an electrically conductive path (“LC1” and “LC2”) between the printed circuit board (14, 20, 330) and the core wire (“CF1” and “CF2”) passing through at least the portion of the posterior portion and a portion of the anterior portion of the first temple portion, wherein the hinge is electrically isolated from the electrically conductive path (see Figs. 1-7B, 15A-16 and 19).
Regarding claim 12, Sugihara in view of Yoshino discloses and teaches the claimed invention as set forth above, and Sugihara further discloses, the electrically conductive path comprises: a first contact (“CF1”, “CF2” and “TF1”-“TF4") in the anterior portion proximate the hinge; a conduit (“LC1” and “LC2”) electrically connecting the printed circuit board to the first contact; a second contact (“CP1”, “CP2” and “TP1”-“TP4”) in the posterior portion proximate the hinge, the second contact electrically coupled to the core wire; and a pin (110, 130) having an unfolded configuration (Figs. 15A-B) and a folded (Fig. 16) configuration, wherein in the unfolded configuration, the pin electrically couples the first contact and the second contact (see 112, 114, 132, 134, “CF1” and “CP1”) and in the folded configuration, the pin isolates the first contact from the second contact (see “CP1” and “CF1”).
claims 13-14, Sugihara in view of Yoshino discloses and teaches the claimed invention as set forth above, and Sugihara further discloses, the conduit is one of a coaxial cable (“LC1” and “LC2”) and a shielded trace (“LB1”-“LB4”), and the pin (110, 130) comprises a first pin portion and a second pin portion, the first pin portion (130) electrically coupled to the core wire and the second pin portion (110) electrically coupled to the first pin portion, the second pin portion removably coupleable with the first contact (Paragraphs 0178-0180 and see Figs. 15A, B and 16).
Regarding claims 15-16, Sugihara in view of Yoshino discloses and teaches the claimed invention as set forth above, and Sugihara further discloses, a housing (10) surrounding at least the second pin portion (110), the housing received by the anterior portion of the first temple portion (Paragraphs 0178-0180 and see Figs. 15A, B and 16), and the core wire is deformable without breaking to retain at least the posterior portion in a shape (“CF1”, “CF2”, “CP1”, “CP2”, “TF1-TF4” and “TP1-TP4” and associated text).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara et al. (US 2015/0042544) in view of Yoshino (US 2007/0032130) as applied to claim 1 above, in view of Howell et al. (US 2007/0046887).
Sugihara in view of Yoshino remains as applied to claim 1 above.
Sugihara in view of Yoshino does not disclose at least a piece of the posterior portion is metal, and is coupled to a ground.
Howell teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make at least a piece of the posterior portion is metal, and is coupled to a ground (Paragraphs 0064 and 0139).
.
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Sugihara nor Yoshino disclose or render obvious “a core wire…repeatedly plastically deformable without breaking to retain at least the posterior portion in a shape”.  The Examiner interprets the core wire is repeatedly plastically deformable to provide a durable and robust wire that does not break easily.
Furthermore, the Examiner points out that the core wire is repeatedly plastically deformable to provide a durable and robust wire that does not break easily as evidenced by paragraph 0131 of Spero (US 2004/0105264) and paragraph 0383 of Brister et al. (US 2007/0027384).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        04/13/2021